         Case 1:18-cv-09352-SN Document 100-21 Filed 10/26/20 Page 1 of 5




NY DOCS:C 15453.1 [99998.42025 ~
      Case 1:18-cv-09352-SN Document 100-21 Filed 10/26/20 Page 2 of 5

  From:     Roger Benites roger@blockchaincenter.com
Subject:    Fwd: BLOCKCHAIN CENTER EUROPE - MEMEBERS' AGREEMENT                                                                                        ~
   Date:    June 23, 2020 at 11:59 AM America/Los_Angeles
    7~c,;   Eric Dixon ~ . ,,~~~, ~~,E;~~ ~ , ~~,,< <~, Nick „~~ ,~ ~ ~~,ci ~ ~ ~:.,,m




Sent from my iPhone

Begin forwarded message:


     From: montini@rmavocats.fr
     Date: June 23, 2020 at 2:46:10 PM EDT
     To: roger@blockchaincenter.com, Nick Spanos <nick@blocktech.com>,
     eric@blocktech.com
     Cc: Jose Jumeaux <jj@riviera-services.fr>
     Subject: BLOCKCHAIN CENTER EUROPE - MEMEBERS'AGREEMENT



     Dear All,

     Please find attached the Members' Agreement doc with my marks up.

       put on the paper the modifications that Jose and I would like to make to the Agreement; you can see
     that my observations are the same that I said in our last phone conversation.

     It's about the territory, the brands licensed, the payment details, the termination and the case of a
     dispute.

      I'm attentive to your eventual comments.

     Best

     Renaud MONTINI
     Avocat ~ la Cour

     12, avenue de Wagram - 75008 PARIS
     T. 33(0)155731000 - F.33(0)155731011
     Ce message et ses pieces jointes eventuelies est confidentiel et peut contenir des informations proteges par le secret professionnel. II
     est etabli fi i'intention exclusive de ses destinataires. fans le cas oii ii ne vous serail pas destiny, nous vows remercions de bien vouloir
     sous en aviser imm~diatement en appelant le +33(0)1 55 73 10 00 ainsi yue de detruire toute copie. Toute utilisation de ce message non
     conforme a sa destination, toute di8usion ou toirte publication, tatale ou partielie, est interdite, sairf autorisation expresse, l'internet ne
     permettant pas d'assurer I'integrite de ce message, Woos declinons touts responsabilite au titre de ce message, s'ii a ei~ alt~re, deforms
     nu falsihe,
     This message (and any potential attachments) is confidential and may also be privileged. It is intended solely for the addressees. If you
     are not the intended recipient please notify us immediately by calling +33 (0)'1 55 i3 10 00 and destroy all copies. Any unauthorized use
     or dissemination is prohibited. E-mails are exposed to the danger of alteration. We shall not be liable for this message if altered, changed
     or falsified.




Attachments:
i mage002.png (ti~.~i'; I~B}
Cannes Blockchain Center -Members' Agreement vRM 06.22.2020.docx (20.84 kB}




                                                                                                                                     BTC009649
        Case 1:18-cv-09352-SN Document 100-21 Filed 10/26/20 Page 3 of 5



                  ~'
Blockchain Center ~~-Europe Members' Agreement

This Agreement dated as of this       day of June 2020, is by and between Blockchain Center
LLC, a Wyoming limited liability company ("BCLLC"), and Jose Jumeaux ("Jumeaux"), each a
"Member" and collectively, the "Members" holding all the outstanding membership interests (the
"Interests") of Blockchain Center Cannes LLC, a Societe ^ ~^c^^^n^"~~~+~ ~ ~^,~+~~par Actions
Simplifiee (~a~45AS)_(the "Company")organized under the laws of the Republic of France.

1.      Organization.
       (a)      The parties hereby mutually agree to use their respective best efforts to organize
the Company as a Societe n p~~^^nc~ti;';+o ''m'+~~par Actions Simplifiee(         SAS) under the
laws of the Republic of France with a principal place of business contemplated to be a retail,
office or other working public space to be known as the "Blockchain Center" (the "Center") or
Bitcoin Center in Cannes,France.
       (b)      The parties further acknowledge and agree that a more definitive and
comprehensive agreement, in accordance with the requirements of French law and corporate
regulations, shall be based upon the terms and conditions of this agreement, and upon
execution, will amend and restate this agreement.

2.      Ownership; Membership Interests; Governance.
       (a)      The Company shall initially have 10000 Interests. Upon execution of
this Agreement, BCLLC shall hold 21000 Interests and Jumeaux shall hold 8000
interests.
       (b)      Both BCLLC and Jumeaux (collectively, the "Initial Members") mutually agree
that no new Interests shall be issued, nor any existing Interests transferred, sold or pledged to
any non-affiliate of an Initial Member, or any third party not related to an Initial Member, without
the consent of each of the Initial Members.
       (c)      Profits, dividends, distributions (including distributions made upon a dissolution,
discontinuation or other termination event of the Company) and losses of the Company shall be
divided among the Members in accordance with their respective ownership of Interests, except
as provided in subsection (d) below.
       (d)      If BCLLC shall at any time during the term of this Agreement own less than 20
percent of the then-outstanding Interests, BCLLC's license fee payable from the Company
under Section 3 herein in any                         financial year (such term, a "Payment Period")
shall be adjusted upward so that the sum of (i) the license fee payable under this Agreement,
and (ii) all distributions of profits, dividends, distributions and license fees during any such
Payment Period, to BCLLC shall in the aggregate equal 20 percent of all amounts paid or
distributed under Section 2(c) above.

3.    License to Company; Fees.
     (a)     The parties mutually acknowledge and agree that BCLLC shall grant to the
Company a license to use the trademark for "Blockchain Center" and "Bitcoin Center" in
commerce within the                  European Union countries (the "Territory") fora three-
        Case 1:18-cv-09352-SN Document 100-21 Filed 10/26/20 Page 4 of 5



 year term, ~a~*      ~automaticaily renewable for subsequent periods
}„~"~,~*~ unless notice of termination is given in writing by recorded delivery letter by either
of the Parties at least six months before the date of expiry, in exchange for compensation
consisting of license fees as provided in Section 3(b) below. In connection therewith, the
 parties mutually agree that the Company shall endeavor to apply for a copyright of the phrase
`Blockchain Center" and °Bitcoin Center" from the                                        EUIPO
(European Union Intellectual Property Office) reasonably promptly upon the execution of this
Agreement and #~~registratian of the Company as a Societe a~sp~sa~~~                      ,~~
 s       par Actions Simpli~iee(     SAS); provided, however, that the Company's obligations to
 remit the license fees payable to BCLLC under this Section 3 shall not be affected by any
suspension, revocation or cancellation of any copyright or the denial, suspension, revocation
or cancellation of any application for said copyright or other trade secrets rights.
         ~b~                                                              «


      (c)       The Company shall pay to BCLLC a periodic license fee ("Periodic License Fee")
equal to 20% of the ^~^cc ^r^^~~~'~net profit realized by the Company in any~
~er+e~fiscal year, within ~8-~yssix months of the end of each fiscal year (Payment Period.
      (d)       Any failure to make payments not made when due hereunder at the end of any
three-month   D+~vmon+
                        o~r:.,,~fi~scal year may be waived at the election of BCLLC if such failure
is due to the inability of the Company to calculate the periodic license fee for said t-k~ee-
~e#~fiscal year Payment Period, provided that the delinquent Periodic License Fee shall be
paid by the end of the subsequent ~"~~rr;~fiscal year Payment Period.

4.       Further Undertakings; Business Generation. The parties hereby mutually
acknowledge and agree that BCLLC shall receive, reasonably promptly upon receipt, (i) as to
business, transactions or revenue originating from, or received as a result of the efforts of, or
introductions made by BCLLC or its principal, Nikolaos Spanos, or his or their respective
affiliates (which affiliates exclude the Company), 678% of said revenue, business,
transactions, assets, interests, rights or fees (in whatever form) realized or received by the
Company, and (ii) 20% of all other revenue.

5.      Events of Default and Termination.
       (a)      BCLLC shall have the right to terminate this Agreement upon 630 days' prior
written notice to the Company or Jumeaux if any dividend, distribution, fee or other payment due
hereunder is not timely made to BCLLC and such default or failure is not cured in full within 6~0
days. Upon any such default and termination, the license granted hereunder shall immediately
terminate without further action being necessary.
       (b)                                                             ,
        Case 1:18-cv-09352-SN Document 100-21 Filed 10/26/20 Page 5 of 5




6.     Miscellaneous. This Agreement shall be superseded by a written amendment or
subsequent written agreement signed by all Members. This Agreement shall not modify the
Operating Agreement except as specifically intended and authorized by all Members.
 In the event of any conflict between any provision of this Agreement and the Operating
Agreement the Operating Agreement shall prevail and control unless specifically provided
for otherwise. All disputes arising under this Agreement shall be resolved ~nr,~-r~~ ~through
arbitration: each of the parties will appoint its representative and the two chosen
representatives will appoint the Arbitrator whose decision will be final by mutual agreement
between the parties.                                                                        ,
~.

I N WITNESS WHEREOF the parties hereto have hereby agreed to be bound as of this
day of    June, 2020.

BLOCKCHAIN CENTER G:A#P~€~EUROPE , ~—~                 :-~SAS~



By:
Jose Jumeaux

BLOCKCHAIN CENTER, LLC



By:
Nikolaos Spanos
